Appeals by defendants from two judgments of the Supreme Court, Queens County, one rendered May 9, 1974, as to defendant Bracey, and one rendered May 30, 1974, as to defendant Foster-Bey, convicting them of attempted robbery in the second degree and unlawful possession of a weapon as a misdemeanor, upon a jury verdict, and imposing sentence. By orders dated June 9, 1975 (as to defendant Bracey) and December 22, 1975 (as to defendant Foster-Bey), this court reversed the judgments, on the law, and dismissed the indictment (People v Bracey, 48 AD2d 860; People v Foster-Bey, 50 AD2d 870). On February 17, 1977 the Court of Appeals reversed the orders of this court, reinstated the judgments of conviction and remitted the cases to this court for review of the facts (People v Bracey and People v Foster-Bey, 41 NY2d 296). Judgments affirmed. No opinion. Latham, J. P., Cohalan, Margett and Shapiro, JJ., concur.